Citation Nr: 9910847	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection of peripheral 
neuropathy.

2.  Entitlement to service connection of a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel
INTRODUCTION

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects active service from 
April 1969 to January 1971, including foreign and/or sea 
service of one year and five months, a last duty assignment 
and major command of U.S.S. Oriskany (CVA-34), and receipt of 
the National Defense Service Medal and the Vietnam Service 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection of peripheral 
neuropathy and a skin condition of the legs and feet.  Rating 
decision in May 1997 confirmed denial of service connection 
of peripheral neuropathy.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  There is no medical evidence of record indicating that 
the veteran currently has peripheral neuropathy, or a skin 
disorder presumed to be associated with exposure to certain 
herbicide agents.

3.  There is no medical evidence of record relating occlusive 
peripheral arterial disease or a current skin disorder to 
service.  


CONCLUSION OF LAW

The veteran's claims of service connection for peripheral 
neuropathy and a skin disorder are not well grounded.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e) 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for complaints or 
findings of a disorder of the nervous system or of the skin, 
with the exception of one notation, in March 1970, of a 
scaling lesion on the cheeks.  Medication was given and the 
veteran was to return to the clinic in one week.  No 
diagnosis was made.  No further records refer to the 
disorder.

The veteran filed an original application for compensation or 
pension in May 1995, seeking service connection of hearing 
loss, tinnitus, and a cut and scar on the right knee.  The 
claims were denied by rating decision in September 1995.

In a November 1996 statement, the veteran reported he had 
tested positive for the human immunodeficiency virus (HIV).  
Upon review of outpatient treatment records of the VA Medical 
Center (VAMC) in Columbia, from August to November 1996, the 
RO issued a rating decision in December 1996, in which it 
denied a permanent and total disability rating for pension 
purposes.  The RO rated the non-service-connected HIV-
positive disorder as 30 percent disabling. 

In a January 1997 statement, the veteran claimed entitlement 
to service connection for a skin condition due to Agent 
Orange, and for peripheral neuropathy.

Inpatient and outpatient treatment records of VAMC Columbia, 
from September 1993 through November 1997, are of record.  
Records from September 1993 through January 1994 reflect that 
the veteran presented reporting a rash of the chest, back, 
arms, and face, of nine days' duration.  An October 1993 
report of private medical doctor, Edward Shmunes, M.D., 
indicates that patch testing of the veteran showed a reaction 
to various substances found in cement.  Dr. Shmunes then 
recommended the veteran be placed in an environment free of 
contact with the mixing, or the dust generated in the mixing 
and working, of cement.  VA treatment records dated in 
October and November 1993 reflect diagnoses of acute contact 
dermatitis.  In January 1994, the veteran presented with 
complaint of cold, numb, sore feet.  The clinical assessment 
was tobacco abuse and probable early peripheral vascular 
disease secondary to tobacco abuse.

The veteran was hospitalized multiple times from March 13, 
1995, through May 22, 1995, mainly for an abdominal disorder.  
During hospitalization in May 1995, he was diagnosed as HIV-
positive.  Other diagnoses were perforated ileum with intra-
abdominal abscess and alcoholic pancreatitis, ethanol 
dependency, and candida esophagitis.  

In May and June 1996, he was again hospitalized, for an 
abdominal disorder and bowel obstruction.  An outpatient 
treatment record of November 1996 reflects the veteran had no 
skin problems.  

In December 1996, he complained of pain in the calves and 
cold toes.  In a March 1997 report, a VA treating physician 
reported that the veteran was totally disabled due to 
occlusive peripheral arterial disease.  He underwent a right 
below-the-knee amputation in May 1997, due to arterial 
insufficiency.  Diagnoses at discharge included acquired 
immunodeficiency disease due to human immunovirus-1, and 
occlusive peripheral arterial disease.  A discharge summary 
in September 1997 indicates the veteran was treated for a 
kidney infarction.  

The VAMC Columbia records are negative for a diagnosis of a 
chronic disorder of the skin and for a diagnosis of 
peripheral neuropathy.

A January 1997 report of the South Carolina Vocational 
Rehabilitation Department indicates the veteran reported he 
had peripheral neuropathy.

A rating decision in February 1997 granted a permanent and 
total disability rating for pension purposes.  The RO rated 
non-service-connected occlusive peripheral arterial disease, 
involving the right leg and foot, as 60 percent disabling and 
continued the 30 percent disability rating for the non-
service-connected HIV-positive disorder.

A report of Agent Orange examination, conducted in February 
1997, was received in May 1997.  Medical history was reported 
as service in Vietnam during the Vietnam War and exposure to 
Agent Orange.  Subjective complaints included bilateral lower 
limb neuropathy characterized by diffuse numbness, a burning 
sensation along the lower portions of the feet, and 
generalized lower limb weakness.  Objective findings included 
a normal nervous system.  Diagnosis was "objective report of 
bilateral lower limb neuropathy of unclear etiology."  

A May 1997 report of examination for housebound status or 
permanent need for regular aid and attendance indicates the 
veteran had occlusive peripheral arterial disease status, 
post right below-the-knee amputation, and acquired immune 
deficiency syndrome (AIDS).

The veteran testified at a personal hearing before a hearing 
officer at the RO in January 1998.  He said he had poor blood 
circulation in his lower legs, which had started in 1991.  
When asked whether any doctor had associated it with 
herbicides, he said, "No.  Ah . . . Dr. Gant associated with 
. . . ah . . . not herbicides, but he was saying its a part 
of peripheral neuropathy which its . . . ah . . . killed all 
the nerves in it as far as away from your heart and your 
blood vessels."  He said he was in Vietnam from 1970 to 
1971, located different places up and down the coast.  He 
said he was a boatswain's mate and his duties included 
cleaning and anchoring planes to the deck.  He said he did 
not notice a skin problem while in Vietnam, but first had 
skin problems in 1993.  He said a specialist had related the 
rash to asphalt and concrete.  He stated that he was treated 
with steroids, which helped.  He stated that he currently had 
a skin disorder all over his body, manifested by brown spots, 
and that it looked like ringworm. He said the current rash 
was a little different from the rash he had in 1993, and no 
doctors had associated it with service in Vietnam.

At his hearing in January 1998, the veteran submitted an 
article concerning the relationship between exposure to Agent 
Orange and cancer.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Initially, however, it must be determined 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated as the 
U.S. Court of Appeals for Veterans Claims, effective March 1, 
1999) which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  See Elkins v. West, ___ Vet.App. ___, No. 
97-1534, slip op. at 6-7 (Feb. 17, 1999).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 
(1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As to the contention in this case that the veteran developed 
disability due to his exposure to Agent Orange, the Board 
observes that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  "Acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within two weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) (Note 2).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

Upon careful review of the evidentiary record, the Board 
finds there is no service verification of service in the 
Republic of Vietnam as that term is defined at 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, in light of the veteran's sworn 
testimony, service department verification of foreign and/or 
sea service, and receipt of the National Defense Service 
Medal and the Vietnam Service Medal, we will, for purposes of 
this appeal, presume the veteran was exposed to herbicides in 
Vietnam.  The Board notes, however, that the medical record 
does not indicate that the veteran has been diagnosed with a 
disorder for which there is a presumption of service 
connection.  38 C.F.R. § 3.309(e).  The medical record is 
negative for diagnosis of peripheral neuropathy, and 
indicates the veteran's skin diagnoses have included acute 
contact dermatitis, not chloracne.

Moreover, because the veteran does not have one of the 
diseases listed in the above regulation, it appears that even 
the presumption of exposure to Agent Orange or other 
herbicide may be unavailable to him.  See McCartt v. West, 12 
Vet.App. 164, 168 (1999), in which the Court stated that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  The Board notes that 
VA's Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contains a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  The 
Court did not expressly invalidate, or even mention, the 
manual provision in its McCartt decision.  Nevertheless, even 
if we were to apply that more favorable interpretation to the 
veteran's case, and presume herbicide exposure in service, 
the fact remains that the medical evidence fails to show a 
disability which meets the requirements in the law for 
service connection.

As noted above, the Caluza precedent requires, for a claim to 
be well grounded, competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  While the record 
includes competent medical evidence of skin disorders after 
service in Vietnam, the record does not include competent 
medical evidence that the veteran now has, or has ever had, 
chloracne.  Thus, there is no presumptive service connection 
for a skin disorder.  The medical evidence of record also 
lacks a competent medical opinion that the skin disorders 
which the veteran has had are related to service, thus not 
supporting service connection on a direct basis.

Similarly, while the record includes diagnoses of occlusive 
peripheral arterial disease, it does not include competent 
medical evidence that the veteran now has, or has ever had, 
peripheral neuropathy.  Thus, presumptive service connection 
for peripheral neuropathy is not warranted, and the first 
prong of Caluza is not met with regard to that claim.  The 
medical evidence of record also lacks a competent medical 
opinion that the occlusive peripheral arterial disease which 
the veteran does have is related to service, thus not 
supporting service connection on a direct basis.  

The United States Court of Appeals for Veterans Claims has 
stated that, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993)

The Board has considered the contentions of the veteran and, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, notes that the record does not indicate that 
the veteran has any professional medical expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's 
assertions of medical causation, sincere though they may be, 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, supra.  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  See Grottveit, at 93.

Where a claim is not well grounded, the Court of Appeals for 
Veterans Claims and the Federal Circuit Court of Appeals have 
held that VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (1991) to advise a claimant of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claim "plausible."  Robinette, 8 
Vet.App. at 80.  Moreover, VA is not required to notify the 
veteran of particular evidence needed to make his application 
complete if the Department has not reasonably had notice of 
the existence of such evidence.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Consequently, there is no need 
for a remand to seek or request additional evidence under the 
facts of this case.  The RO fulfilled its obligation under 
section 5103(a) in the statement of the case and supplemental 
statements of the case, which informed the veteran of the 
reasons for the denial of his claims.


ORDER

The claims of service connection for peripheral neuropathy 
and a skin disorder are denied, as not well grounded.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 

